Title: From George Washington to Colonel Thomas Hartley, 14 June 1778
From: Washington, George
To: Hartley, Thomas


                    
                        Sir
                        Head Qrs [Valley Forge] June the 14th 1778
                    
                    I this Evening received your Letter of the 13 Instant, with the papers to which it alluded.
                    
                    It appears to me, from a consideration of the respective proceedings, that both King and Shockey might be executed agreably to their sentences, without the imputation of a rigorous severity; However, as the Court Martial have interposed a petition in favor of the former, which has also received a sort of countenance from Congress, by their suspending his execution, I grant him a pardon. I also pardon Shockey, as the crime of which he has been convicted, although clearly proved according to the proceedings, does not seem to me to deserve death more than King’s: Indeed, in the conduct of King, there were some circumstances, leading to consequences of greater political criminality.
                    With respect to the affairs of your Regiment, I should suppose nothing will be finally settled before you arrive here, if you march at the time you mention.
                    I am sorry for the indisposition of Colo. Connor and hope he will soon recover. I am Sir Yr Most Obedt sert
                    
                        G. Washington
                    
                